Citation Nr: 1031995	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  07-05 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1971 to April 
1976.

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in St. Paul, Minnesota 
(RO).  In August 2009, the Board remanded the issue on appeal for 
additional development.  The development has since been completed 
and the issue is, once more, before the Board for adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition 
of the Veteran's appeal has been obtained.

2.  A bilateral knee disability is not shown to be causally or 
etiologically related to service.


CONCLUSION OF LAW

A bilateral knee disability was not incurred in or aggravated in 
active service, nor may arthritis be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  A June 
2006 letter fully satisfied the duty to notify provisions prior 
to the adjudication of the Veteran's claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Veteran's service treatment records and VA treatment records 
have been obtained, to the extent possible.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Board finds no indication in the record 
that any additional evidence relevant to the issue on appeal 
exists and further efforts to obtain records would be futile.  

With regard to the Veteran's claim, a VA medical opinion was 
obtained in November 2009.  When VA undertakes to provide a VA 
examination or obtain a VA opinion it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  As will be discussed further below, the 
Board finds that the VA opinion obtained in this case is adequate 
as it was predicated on a full reading of the Veteran's claims 
file and the statements of the appellant.  The report also 
provided a complete rationale for the opinion and summarized the 
pertinent evidence of record.  Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008) (the probative value of a medical opinion comes 
from when it is the factually accurate, fully articulated, and 
sound reasoning for the conclusion, not the mere fact that the 
claims file was reviewed).  

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The 
available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with all 
pertinent VA law and regulations and to move forward with the 
claims would not cause any prejudice to the appellant.

Law and Analysis

Applicable law provides that service connection may be granted 
for a disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  Service 
connection may also be granted for certain chronic diseases such 
as arthritis when the disease is manifested to a compensable 
degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Thus, in order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay testimony, 
of service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus or relationship between the 
current disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).
In this case, the Veteran contends that that his current 
bilateral knee disability is related to his duties in service, 
including using a jack hammer on concrete and asphalt, installing 
concrete and asphalt, and doing finishing work, all without the 
use of knee pads. 

The Veteran's DD 214 shows that the Veteran was a pavement 
maintenance specialist in service.  A review of the service 
treatment records shows no evidence of injury to the knees or 
complaints or treatment relating to the knee joints.  February 
1976 treatment records show the Veteran was treated for an ant 
bite and cellulitis on the skin of the left knee.

Post-service VA treatment records, from 1991 to 2010, show 
treatment for the bilateral knees, to include osteoarthritis and 
degenerative joint disease.  Records show the Veteran underwent a 
right knee arthroscopy in 1991 and a right knee arthroplasty in 
August 2006.  

A June 2006 VA nurse practitioner in a VA outpatient treatment 
note indicated that the Veteran reported that while in the Air 
Force, he worked on repairing runways, that he did a lot of 
asphalt and concrete work; and spent approximately 50 percent of 
the time on his knees.  He also reported that his knees were 
painful while he was in the service and especially after a full 
day of work.  He denied any specific injury.  The examiner 
concluded that it was as likely as not that the Veteran's 
arthritis originated with his military service; however, there is 
no indication that this examiner reviewed the Veteran's records 
and the nurse practitioner did not provide a full statement of 
reasons and bases for his opinion.  

A July 2006 VA examiner, also a nurse practitioner, opined that 
the Veteran's osteoarthritis of the knees was not related to 
cellulitis in service; however, he did not provide an opinion 
with respect to whether the Veteran's bilateral knee disability 
was related to his construction duties in service.  

In an August 2006 occupational therapy consult, the Veteran 
reported bilateral knee pain for the past ten years.  The Veteran 
reported that he was unable to kneel which significantly 
compromised his ability to work as a carpenter in construction.  

In November 2009, the Veteran was afforded a VA examination.  The 
examiner noted the Veteran's service and medical history, 
including current symptoms related to the bilateral knees.  Upon 
examination, the examiner diagnosed a stable right knee 
arthroplasty and degenerative joint disease in the left knee.  
The examiner noted no evidence that the Veteran was treated for a 
knee disorder during service and that the symptoms did not start 
until after discharge.  He opined that an association between the 
Veteran's current knee disability and service would be 
speculative.  The case, however, was returned to the examiner due 
to the speculative nature of the provided opinion.  Thus, in 
January 2010, the VA examiner provided an addendum opinion in 
which he stated, due to the absence of a documented knee injury 
in service, the Veteran's current bilateral knee problems were 
less likely as not caused by or the result of injury in service.

Based on a review of the record, the Board finds no competent and 
credible evidence to support the Veteran's contentions in this 
case.  Initially, the November 2009 VA examiner stated that, in 
essence, he could only speculate with regard to a medical nexus 
between the Veteran's current knee problems and his service 
duties because there was no documentation of his being seen for 
knee problems in the Air Force and his symptoms did not start 
until after discharge from service as the Veteran reported to the 
examiner.  Therefore, the association between his current knee 
disease and his occupation in the Air Force is mere speculation.  
This statement responded directly to the request for a medical 
opinion.  The examiner's statement as to the feasibility of a 
non-speculative nexus opinion was itself a medical opinion 
because it was rendered in the examiner's capacity as a physician 
addressing a medical question.  That a non-speculative nexus 
opinion is not feasible merely makes the statement non-probative 
as to a negative or affirmative answer to whether the Veteran's 
current bilateral knee disabilities are related to service and 
thus "non-evidence" on that particular question.  See Roberts v. 
West, 13 Vet. App. 185, 189 (1999) (holding that "the fact that 
[a] medical opinion was inconclusive ... does not mean that the 
examination was inadequate."); Perman v. Brown, 5 Vet. App. 237, 
241(1993) (where a physician is unable to provide a definite 
causal connection, the opinion on that issue constitutes "what 
may be characterized as 'non- evidence."') overruled on other 
grounds by Robinson v. Mansfield, 21 Vet. App. 545, 550-51 
(2008).  This is not a case where VA failed to ensure that an 
adequate medical opinion was rendered.  

A medical opinion is adequate when it is based upon consideration 
of the veteran's prior medical history and examination and also 
describes the disability in sufficient detail so that the Board's 
evaluation of the claimed disability will be a fully informed 
one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Here the 
examiner reviewed the evidence of record and initially could not 
provide a positive or negative opinion as to nexus without 
resorting to speculation.  Because the examiner reviewed all the 
evidence of record in rendering this opinion, and provided a 
rationale for the statement, the examination and "opinion" 
rendered are not inadequate.  The Board must simply rely on other 
evidence.  

In this case, there is the June 2006 VA nurse practitioner's 
opinion and the January 2010 VA addendum opinion.  In this case, 
the Board finds the addendum opinion to be of greater probative 
weight than that June 2006 opinion.  The 2010 VA examiner's 
opinion is probative as it is based on a complete review of the 
claims file and the accurate history provided therein and 
provides a thorough opinion based on that review and on the 
medical findings of record.  Madden v. Brown, 125 F.3d 1477, 1481 
(Fed. Cir. 1997) (holding that the Board must assess the 
credibility and probative value of the medical evidence in the 
record); see also Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(holding that the Board may appropriately favor the opinion of 
one competent medical authority over another); Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (holding that factors for 
assessing the probative value of a medical opinion included the 
physician's access to the claims file and the thoroughness and 
detail of the opinion); see also Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993) (holding that the probative value of medical 
opinion evidence is based on the personal examination of the 
patient, the knowledge and skill in analyzing the data, and the 
medical conclusion reached).  In this regard, the examiner noted 
that the Veteran's symptoms of arthritis of the bilateral knees 
did not begin until after discharge.  Further, the examiner's 
opinion is supported by the record which shows no evidence of 
complaints or treatment for problems with the knee joints in 
service or for many years thereafter.  By contrast, the Board 
does not find probative the June 2006 positive medical nexus 
opinion because it does not appear to be based on a review of the 
record or on an accurate history as the Veteran reported on VA 
examination in 2009 that the knee symptoms did not begin until 
after service; this reported history is consistent with the 
available outpatient treatment records.  Thus, the 2006 
examiner's statement which was based on the Veteran's report of 
symptoms in service is not deemed credible.  Further, the 2006 
examiner did not provide a full statement of reasons and bases 
for the opinion.  

A review of the evidence of record shows no evidence of 
complaints or treatment for a bilateral knee disability during 
service or for many years after service discharge.  The absence 
of persistent symptoms of such disorder at separation, along with 
the first evidence of arthritis of the bilateral knees being many 
years later, constitutes negative evidence tending to disprove 
the assertion that the Veteran was disabled from such disease or 
injury during service.  See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (evidence of a prolonged period without 
medical complaint can be considered as a factor, along with other 
factors concerning the veteran's health and medical treatment 
during and after military service).  Further, the Board 
emphasizes that the Veteran indicated that symptoms associated 
with the bilateral knee disability, such as painful joints, began 
in the several years after service discharge.  See August 2006 VA 
treatment record; see also November 2009 VA examination report.

The Board acknowledges the Veteran's contention that his current 
bilateral knee disability is related to service.  However, a lay 
person is not competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. Brown, 5 
Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992) (holding that lay testimony is competent to establish pain 
or symptoms, but not establish a medical opinion).  It is true 
that the Veteran's lay statements may be competent to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  However, a 
lack of competent and credible evidence relating the Veteran's 
symptoms to service weighs against the Veteran's claims for 
service connection.  In this regard, the 2010 VA examiner's 
probative negative nexus opinion weighs against the Veteran's 
claim.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of service connection for 
a bilateral knee disability.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).  Thus, the claim must be denied.


ORDER

Service connection for a bilateral knee disability is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


